       Case 1:20-cv-08431-AJN-GWG Document 55 Filed 08/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LRN CORPORATION,                                               :

                                                             :     ORDER
                          Plaintiff,
                                                             :     20 Civ. 8431 (AJN) (GWG)
        -v.-

                                                             :
MARKEL INSURANCE COMPANY, et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        A discovery conference to resolve the matters raised in Docket # 54 shall take place on
Friday, August 6, 2021, at 11:00 a.m. It is the Court’s intention to decide the matters raised
based on the parties’ letter unless a party has shown good cause in advance of the conference
why formal briefing should be required.

        At the above date and time, the parties shall dial (888) 557-8511 and use access code:
6642374. (The public may also dial in but will be permitted only to listen.) When dialing in to
the conference, the parties must be in a quiet location, must not be outdoors or in a vehicle, and
must not use a speakerphone. The Court will record the proceeding for purposes of transcription
in the event a transcript is ordered. However, any other recording or dissemination of the
proceeding in any form is forbidden.

        When addressing the Court, counsel must not use a speakerphone.

        Each attorney or unrepresented party is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the oral argument date and time. In addition, any
requests for an adjournment must be made in compliance with Judge Gorenstein’s rules
(available https://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

        SO ORDERED.

Dated: August 4, 2021
       New York, New York
                                                             ______________________________
                                                             GABRIEL W. GORENSTEIN
                                                             United States Magistrate Judge
